Title: To George Washington from Jeremiah Wadsworth, 19 November 1782
From: Wadsworth, Jeremiah
To: Washington, George


                  
                     Dear Sir
                     Philadelphia Nov. 19 1782
                  
                  Before this reaches your Excellency you will have heard that Col. Duer & Mr Parker have taken the Contract for New York & New Jersey—from my knowledge of the funds they have to carry it on and Mr Parkers abillities to execute the part he has taken (that is to be at the Head of the business with the Main Army.) I am well Satisfied they will execute it to the Satisfaction of all the Parties interested  I have taken the liberty to give my opinion on this subject believing it wou.d be agreable to Your Excellency and have the honor to be Your most Obedient & most Hum. St
                  
                     Jere. Wadsworth
                     
                  
               